UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 17, 2009 TaxMasters,Inc. (Exact name of registrant specified in charter) Nevada 33-11986-LA 91-2008803 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Town & Country Lane, Suite 400, Houston, TX77024 (Address of principal executive offices)(Zip Code) (281) 497-5937 (Registrant’s Telephone Number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On September 17, 2009, the Registrant’s Board of Directors (the "Board")appointed Greg Ralph to serve on the Boardas a director. The appointment of Mr. Ralph fills a newly created board seat.Mr. Ralph’s term expires at the next annual meeting of the stockholders, which the Registrant expects to be held in 2010.Mr. Ralph was also appointed as Vice Chairman of the Board. Mr. Ralph wasappointed to the Audit Committee, on which he will serve as Chairman, and to the Compensation Committee. Mr. Ralph will have the same compensation arrangement for his service as a director on the Boardas the Registrant’s other directors. That compensation currently consists of a restricted stock grant of 100,000 shares of common stock.Like the Registrant’s other directors, Mr. Ralph will be entitled to reimbursement for reasonable out-of-pocket expenses incurred in the performance of his duties and the attendance at Board meetings and any meeting of stockholders. Since 1985, Mr. Ralph has worked as an accountant at Ralph & Ralph, PC, an accounting firm based in Houston, Texas.He has been a Managing Director at Ralph & Ralph since 1993.Mr. Ralph has extensive experience in business audits, financial planning, business tax planning and compliance, litigation support in accounting matters and accounting issues in mergers and acquisitions and buy-sell agreements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized on this 23rd day of September 2009. TAXMASTERS, INC. By: /s/Michael L. Wallace Name:Michael L. Wallace Title: Acting General Counsel and Secretary
